AO 245B (Rev. 09/19) Judgment in a Criminal Case (form modified within District on Sept. 30, 2019)

Sheet |

 

 

 

Case 1:19-cr-00437-AKH Document 108 Filed 02/09/21 Page 1 of 8

 

 

 

 

UNITED STATES DISTRICT COURT

Southern District of New York

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
V. )
David Wagner , Case Number: |1: 19 Cr. 00437 (AKH)
USM Number: | 12143-070
) Martin Cohen/|AUSA, Jilan Kamal
) Defendant’ s Attorney _ — - 7
THE DEFENDANT:
iv pleaded guilty to count(s) 2,3,5
pleaded nolo contendere to count(s)
which was accepted by the court. -
was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
195 USC 78j(b),15 USC Securities Fraud Relating to DDHG 2/28/2015
78ff, and 17 CFR240.
10.b-5
The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

 

 

 

 

¥]Count(s) —_ All open counts

 

The defendant has been found not guilty on count(s)

 

 

 

 

1S lV| are dismissed on the motion of the United States.

 

 

 

 

_, itis ordered that the defendant must notify | tri
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fu

the defendant must notify the court and United States attorney of material changes in economi¢ circumstances,

1/11/2020

Date of Imposition of Judgment

   

the United States attorney for this district within 30 cays of any change - name, residence,
y paid. if ordered to pay restitution,

 

 

Signature ofJuttge

Hon. Alvin K; Hellerstein, U.S. District Judge

 

 

Name and Title of Judge

2 M22

Date

 
Case 1:19-cr-00437-AKH Document 108 Filed 02/09/21 Page 2 of 8

AO 245B (Rev. 09/19) Judgment in a Criminal Case

Sheet 1A

 

 

 

—! ———=_>F~FE“H"_—EE a ae

 

 

 

DEFENDANT: David Wagner
CASE NUMBER: 1: 19 Cr. 00437 (AKH)

Title & Section
15 USC 78j(b), 15 USC

78ff, and 17 CFR 240.
10b-5
18 USC 1343

ADDITIONAL COUNTS OF CONVIC

Nature of Offense
Securities Fraud Relating to DHT

 

 

c Judgment—Page 2 of
TION
Offense Ended Count
9/30/2016 3
12/31/2017 5

Wire Fraud

 

 
Case 1:19-cr-00437-AKH Document 108 Filed 02/09/21 Page 3 of 8

AO 245B (Rev. 09/19) Judgment in Criminal Case
Sheet 2 — Imprisonment

 

 

 

— a — —— — —— — Nee a

 

Judgment — Page 3 of

 

DEFENDANT: David Wagner
CASE NUMBER: | 1: 19 Cr. 00437 (AKH)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of:
72 months. The defendant is notified of his right to appeal.

¥] The court makes the following recommendations to the Bureau of Prisons:
that the defendant be confined at FMC Devens Satellite Camp.

 

 

 

 

The defendant is remanded to the custody of the United States Marshal.

 

 

 

The defendant shall surrender to the United States Marshal for this district:

 

 

 

 

 

 

 

 

 

 

at a.m. p.m. on

 

 

 

 

 

 

 

 

as notified by the United States Marshal.

 

V] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

 

 

[M before 2 p.m. on 6/15/2021

 

 

 

 

as notified by the United States Marshal.

 

 

 

 

as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on | to -
at , with a certified copy of this judgment.
: ~ | UNITED STATES MARSHAL
Be aS

 

 

 
Case 1:19-cr-00437-AKH Document 108 Filed 02/09/21 Page 4 of 8

AO 245B (Rey. 09/19) Judgment in a Criminal Case
Sheet 3 — Supervised Release

 

 

 

DEFENDANT: David Wagner
CASE NUMBER: $1: 19 Cr, 00437 (AKH)

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

3years.

MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to of}

imprisonment and at least two periodic drug tests thereafter, as determined by the court.

 

 

 

 

pose a low risk of future substance abuse. (check if applicable)

4. | You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any
restitution. (check if applicable)

 

 

ne drug test within 15 days of release from

The above drug testing condition is suspended, based on the court's determination that you

other statute authorizing a sentence of

 

 

 

5. ¥) You must cooperate in the collection of DNA as directed by the probation officer. a if applicable)

6. You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seg.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender regen agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicabje)

 

 

 

 

 

 

fs You must participate in an approved program for domestic violence. (check if applicable)

 

You must comply with the standard conditions that have been adopted by this court as well as
page.

 

with any other conditions on the attached

Judgment—Page a3 4 of oO
AO 245B (Rev. 09/19)

DEFENDANT: David Wagner
CASE NUMBER: 1: 19 Cr. 00437 (AKH)

As part of your supervised release, you must comply with the following standard conditions

Case 1:19-cr-00437-AKH Document 108 Filed 02/09/21 Page 5 of 8

Judgment in a Criminal Case
Sheet 3A — Supervised Release

 

J

_

idgment—Page 5

STANDARD CONDITIONS OF SUPERVISION

 

because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation

officers to keep informed, report to the court about, and bring about improvements in your c

l.

oe

LA

th.
12.

You must report to the probation office in the federal judicial district where you are auth

release from imprisonment, unless the probation officer instructs you to report to a diffe
frame.

i supervision. These conditions are imposed

duct and condition.

\orized to reside within 72 hours of your
rent probation office or within a different time

 

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation a as instructed.

You must not knowingly leave the federal judicial district where you are authorized to r
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where
arrangements (such as the people you live with), you must notify the probation officer a
the probation officer in advance is not possible due to unanticipated circumstances, you
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere

 

side without first getting permission from the

you live or anything about your living
least 10 days before the change. If notifying
must notify the probation officer within 72

, and you must permit the probation officer to

take any items prohibited by the conditions of your supervision that he or she observes in plain view.
You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from

doing so. If you do not have full-time employment you must try to find full-time emplo
you from doing so. If you plan to change where you work or anything about your work
responsibilities), you must notify the probation officer at least 10 days before the chang

 

ment, unless the probation officer excuses
such as your position or your job
. If notifying the probation officer at least 10

days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming

aware of a change or expected change.
You must not communicate or interact with someone you know is engaged in criminal

tivity. If you know someone has been

convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the

probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive deviod or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without

first getting the permission of the court.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A_U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this

judgment containing these conditions. For further information regarding these conditions, see

Release Conditions, available at: www.uscourts.gov.

Defendant's Signature

 

Overview of Probation and Supervised

Date

 

 
Case 1:19-cr-00437-AKH Document 108 Filed 02/09/21 Page 6 of 8

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3D — Supervised Release

 

Judgment—Page 6 pl BE. sO
DEFENDANT: David Wagner

CASE NUMBER: 1: 19 Cr. 00437 (AKH)

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall provide the probation officer with access to any requested financial information.

2. The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation
officer unless he is compliance with the installment payment schedule.

3. If the probation officer determines, that the defendant poses a risk to another person (including an organization), the
probation officer, with the prior approval of the Court, may require the defendant to aes the person about the risk and the

defendant must comply with that instruction. The probation officer may contact the defendant to confirm that the defendant
has notified the person at risk.

 

4. The defendant shall pay restitution in the amount of $7,800,000.00. The defendant shall pay $10,000.00 by 6/1/2020.
The balance shall be paid at a rate of 10 % of monthly income to begin 30 days after release from custody payable on the
30th day of each month.

5. The defendant shall forfeit monies in the amount of

6. The defendant shall be supervised by the district of residence.

 
Case 1:19-cr-00437-AKH Document 108 Filed 02/09/21 Page 7 of 8

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

 

 

DEFENDANT: David Wagner
CASE NUMBER: 1: 19 Cr. 00437 (AKH)

CRIMINAL MONETARY PENALTIES

 

Judgment — Page e of 8

 

 

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

 

 

 

 

 

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 300.00 $ 7,800,000.00 S $ $
The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

 

 

 

 

entered after such determination.

 

 

 

 

The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage

 

TOTALS $ 0.00 § 0.00

 

¥] Restitution amount ordered pursuant to plea agreement $

 

 

 

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 

 

 

 

The court determined that the defendant does not have the ability to pay interest and it is ordered that:

 

 

 

 

 

 

 

 

 

 

the interest requirement is waived for the fine restitution.

 

 

 

 

 

 

 

 

 

 

 

the interest requirement for the fine restitution is modified as follows:

 

 

 

 

 

 

* Amy, Vicky, and Andy Child Porno eee Assistance Act of 2018, Pub. L. No. 115+299.
cto

** Justice for Victims of Traffickin 015, Pub. L. No. 114-22. ,
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on

or after September 13, 1994, but before April 23, 1996.

 
AO 245B (Rev. 09/19)

Case 1:19-cr-00437-AKH Document 108 Filed 02/09/21 Page 8 of 8

Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

 

DEFENDANT: David Wagner
CASE NUMBER: 1: 19 Cr. 00437 (AKH)

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ies is due as follows:

 

 

 

 

 

 

 

 

 

 

 

 

F below); or

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

over a period of

(e.2., 30 or 60 days) after the date of this judgment; or

over a period of

(e.g., 30 or 60 days) after release from imprisonment to a

(e.2., 30 or 60 days) after release from

 

A | Lump sum payment of $ 300.00 _ __ due immediately, balance due
not later than , or
In accordance with C, D, E, or F below; or
B Payment to begin immediately (may be combined with Rs D, or
C Payment inequal —ssié KG, Welly, monthly, quarterly) installments of $
i = (e.g., months or years), to commence
D Payment in equal (e.g., weekly, monthly, quarterly) installments of $
___ (e.g., months or years), to commence
term of supervision; or
E Payment during the term of supervised release will commence within
imprisonment. The court will set the payment plan based on an assessment of the ¢
F | Special instructions regarding the payment of criminal monetary penalties:

efendant’s ability to pay at that time: or

The defendant shall pay restitution in the amount of $7,800,000.00. The defendant shall pay $10,000.00 by

6/1/2020. The balance shall be paid at a rate of 10 % of monthly income tc
custody payable on the 30th day of each month.

Unless the court has expressly ordered otherwise, if this jud
the period of imprisonment. All criminal monetary pena
Financial Responsibility Program, are made to the clerk o

gment imposes im

f the court.

The defendant shall receive credit for all payments previously made toward any criminal mon

 

 

Joint and Several

 

 

prisonment, payme
ities, except those payments made through the Federal Bureau of Prisons’ Inmate

) begin 30 days after release from

nt of criminal monetary penalties is due during

etary penalties imposed.

 

Case Number

Defendant and Co-Defendant Names

(including defendant number) Total Amount

 

 

 

The defendant shall pay the cost of prosecution.

 

 

 

 

The defendant shall pay the following court cost(s):

 

 

 

 

 

Payments shall be aes in the following order: (1) assessment, (2) restitution prin
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment.
prosecution and court costs.

cipal (3)

Joint and Several
Amount

penalt

Corresponding Payee,
if appropriate

The defendant shall forfeit the defendant’s interest in the following property to the United States:

 

estitution interest, (4) AVAA assessment,
es, and (10) costs, including cost of
